DETAILED ACTION
	In response to the Office Action mailed 08/18/2021, the response was received 11/17/2021: claims 1-17 are pending.
Response to Arguments
Applicant’s arguments, see pages 2 and 3, filed 11/17/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn.   Applicant argues there is no mention of reconstructing both first and second independently moving bodies from a single 3D tomography scan. Therefore, one difference from Nyholm is that, according to the present disclosure, two independently moving bodies can be reconstructed from only one 3D tomography scan. None of the prior art documents describes obtaining the movement of two independently moving bodies during one 3D tomography scan and reconstructing the separately moving bodies by applying the movement to the 3D tomography scan. After further consideration, examiner is in agreement.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, please see response to arguments above.  The prior art of record fails to teach the details of reconstructing a first 3D model of the first body and a second 3D model of the second body by applying the obtained movement to the 3D tomography scan.  Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-17 are allowed by virtue of their dependence. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884